      CASE 0:14-cr-00261-JRT-BRT Document 1498 Filed 08/21/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,
                                                      No. 14-261(5) (JRT/BRT)
                                 Plaintiff,

 v.                                           MEMORANDUM OPINION AND ORDER
                                                GRANTING IN PART MOTION TO
 NIZER MUSTAFA,                                CORRECT SENTENCE AND DENYING
                                              MOTION FOR COMPASSIONATE RELEASE
                               Defendant.


       Lauren O. Roso, Assistant United States Attorney, UNITED STATES
       ATTORNEY’S OFFICE, 300 South Fourth Street, Suite 600, Minneapolis, MN
       55415, for plaintiff.

       Nizer M. Mustafa, Reg. No. 18089-041, FPC Duluth, Post Office Box 1000,
       Duluth, MN 55814, pro se defendant.



       Defendant Nizer Mustafa is currently serving an 87-month sentence after pleading

guilty to Conspiracy to Engage in Interstate Transportation of Stolen Goods and Access

Device Fraud, in violation of 18 U.S.C. § 371, and Conspiracy to Defraud the Government

with Respect to Claims, in violation of 18 U.S.C. § 286. Mustafa makes two requests to

the Court. First, he requests a correction to his sentence to conform with the statutory

maximums for his two convictions. Second, he requests that the Court reduce his

sentence to time served and grant him compassionate release under the First Step Act.

Because the Court sentenced Mustafa to 87-months of imprisonment on the stolen-goods
     CASE 0:14-cr-00261-JRT-BRT Document 1498 Filed 08/21/20 Page 2 of 7




conspiracy charge instead of the conspiracy-to-defraud-the-government charge, the

Court will grant in part Mustafa’s § 2255 Motion and will reapportion his sentence to

reflect the statutory maximums, but will not reduce the total sentence. Additionally, the

Court will deny Mustafa’s Motion for Compassionate Release as he has not presented

extraordinary and compelling reasons that warrant a reduction in sentence.


                                    BACKGROUND

       Mustafa is a 41-year-old man currently incarcerated at the Federal Prison Camp in

Duluth, Minnesota. (Bureau of Prisons Inmate Locator, https://www.bop.gov/inmateloc.)

His current projected release date is 12/31/2023. (Id.) In February 2015, Mustafa pleaded

guilty to two Conspiracy charges. (Plea Agreement, Feb. 18, 2015, Docket No. 440.) In

June 2017, he was sentenced to 87 months in prison. (Sentencing Transcript at 13:25–

14:4, June 22, 2017, Docket No. 1444.) The Court apportioned the 87-month concurrent

sentence between the two convictions as follows: (1) 87 months for Conspiracy to Engage

in Interstate Transportation of Stolen Goods, 18 U.S.C. § 371 and (2) 24 months for

Conspiracy to Defraud the Government, 18 U.S.C. § 286, (Id. at 13:25–14:2.). The 87-

month sentence represented a significant downward departure from the guideline range.

(Id. at 14:9–12.)

       On October 31, 2019, Mustafa filed a Motion to Correct Sentence Pursuant to Fed.

R. Crim. P. 36, arguing that his 87-month sentence under Count 1 of the Superseding

Indictment was in excess of the statutory maximum of 60 months. (Docket No. 1426.) On



                                           -2-
     CASE 0:14-cr-00261-JRT-BRT Document 1498 Filed 08/21/20 Page 3 of 7




February 20, 2020, Mustafa filed a Motion pursuant to 18 U.S.C. § 2255 seeking the same

relief, and a letter requesting permission to file the § 2255 motion. (Docket Nos. 1453,

1454).

         On May 18, 2020, Mustafa filed a Motion for Compassionate Release pursuant to

18 U.S.C. § 3582(c)(1)(A), arguing that because he fears that he will contract COVID-19 if

he serves the remainder of his sentence, he should be released early from prison. (Docket

No. 1472.)


                                       DISCUSSION


I.       SENTENCE REDUCTION

         Mustafa argues that the Court should reduce his sentence to time served pursuant

to Fed. R. Crim. P. 36, because the maximum sentence allowed by statute under 18 U.S.C.

§ 371 is 60 months and the Court sentenced Mustafa to 87 months. The United States

agrees that the maximum sentence for a violation of § 371 is 60 months but argues the

Court simply made an apportionment error and intended to sentence Mustafa to 87

months for his conviction pursuant to 18 U.S.C. § 286, which carries a maximum sentence

of 120 months. In essence, the United States argues the Court mistakenly apportioned

the sentences imposed to the wrong Counts of conviction.

         The Court agrees with the United States. It was the Court’s intent to sentence

Mustafa to a term of 87-months imprisonment for Count 1 of the Information, and 24

months for Count 1 of the Indictment. (See Revised Presentence Investigation Report at


                                            -3-
     CASE 0:14-cr-00261-JRT-BRT Document 1498 Filed 08/21/20 Page 4 of 7




1, June 23, 2017, Docket No. 1078 (noting the respective maximum sentences for the two

counts).) Although Mustafa filed his initial Motion under Rule 36, the Court may not

reapportion a sentence made in error under that Rule; instead, it must correct a sentence

under § 2255(b). See United States v. Yakle, 463 F.3d 810, 811 (8th Cir. 2006) (noting Rule

36 is meant to correct only a “scrivener’s mistake” not a legal mistake); United States v.

Burd, 86 F.3d 285, 288 (2d Cir. 1996) (“[A] clerical error must not be one of judgment or

even of misidentification, but merely of recitation, of the sort that a clerk . . . might

commit, mechanical in nature.” (quoting United States v. Werber, 51 F.3d 342, 347 (2d

Cir. 1995))).

       To that end, the Court will deny Mustafa’s Rule 36 Motion, grant his Motion

Requesting Leave to File a § 2255 Motion, and grant in part and deny in part his § 2255

Motion. The Court will correct its apportionment error and resentence Mustafa under §

2255(b). 1 The Court will reapportion Mustafa’s sentences to 24 months under Count 1 of

the Superseding Indictment, 18 U.S.C. § 371, which carries a maximum of 60-months

imprisonment, and 87 months under Count 1 of the Information, 18 U.S.C. § 286, which

carries a maximum of 120-months imprisonment, to run concurrently. This correction

does not alter Mustafa’s cumulative sentence of 87 months or his release date.




1
 The United States waived its affirmative defenses that Mustafa’s § 2255 Motion is time
barred and procedurally defaulted to the extent that Mustafa sought a sentence
correction based on the Court’s apportionment mistake.

                                            -4-
      CASE 0:14-cr-00261-JRT-BRT Document 1498 Filed 08/21/20 Page 5 of 7




II.    COMPASSIONATE RELEASE

       Mustafa also moves for a reduction in sentence under the First Step Act, 18 U.S.C.

§ 3582(c)(1)(A).

       The First Step Act, passed in December 2018, amended the procedure for

compassionate release. See First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194, 5239

(2018). The law allows defendants, in addition to the Bureau of Prisons (“BOP”), to move

for compassionate release. 18 U.S.C. § 3582(c)(1)(A). However, a defendant may only

bring such a motion “after the defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Id. Once remedies are exhausted, the Court may reduce

the defendant’s sentence after considering the “factors set forth in section 3553(a),” if it

finds that “extraordinary and compelling reasons warrant such a reduction,” and that

“such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” Id. § 3582(c)(1)(A)(i).

       Mustafa has exhausted his administrative remedies and his Motion is ripe for

consideration. Mustafa must first show that “extraordinary and compelling reasons”

warrant a reduction in sentence. Id. Mustafa has failed to present such reasons as he

does not argue, let alone present medical evidence confirming, that he suffers from any

underlying illness or condition that puts him at a higher risk of serious illness from COVID-




                                             -5-
    CASE 0:14-cr-00261-JRT-BRT Document 1498 Filed 08/21/20 Page 6 of 7




19. See United States v. Mork, Criminal No. 17-176 (SRN/SER), 2020 WL 3026647, at *5

(D. Minn. June 5, 2020) (denying motion for compassionate release, in part because of

failure to provide documentation of alleged medical conditions); United States v.

Shamilov, Criminal No. 19-238 (SRN), 2020 WL 2029600, at *3 (D Minn. Apr. 28, 2020)

(finding that compassionate release would not be warranted where inmate made claim

of asthma not supported by the record).

      Accordingly, the Court will deny Mustafa’s Motion for Compassionate Release.


                                           ORDER

      Based on the foregoing and on all the files, records, and proceedings herein,

Accordingly, IT IS HEREBY ORDERED THAT:

   1. Mustafa’s Motion to Correct Sentence Pursuant to Rule 36 [Docket No. 1426] is
      DENIED;

   2. Mustafa’s Motion to File a 28 U.S.C. § 2255 Motion [Docket No. 1454] is
      GRANTED;

   3. Mustafa’s Motion to Vacate, Set Aside, or Correct Sentence [Docket No. 1453]
      pursuant to § 2255 is GRANTED in part and DENIED in part and the Court
      resentences Mustafa to a term of 24 months imprisonment under Count 1 of the
      Superseding Indictment, 18 U.S.C. § 371, which carries a maximum term of 60
      months imprisonment, and 87 months under Count 1 of the Information, 18
      U.S.C. § 286, which carries a maximum term of 120 months imprisonment, to run
      concurrently.

   4. Mustafa’s Motion for Compassionate Release [Docket No. 1472] is DENIED.


LET JUDGMENT BE ENTERED ACCORDINGLY.




                                          -6-
    CASE 0:14-cr-00261-JRT-BRT Document 1498 Filed 08/21/20 Page 7 of 7




DATED: August 21, 2020                    ______                     ______
at Minneapolis, Minnesota.                       JOHN R. TUNHEIM
                                                     Chief Judge
                                             United States District Court




                                    -7-
